                               Case 2:20-cv-00815-RFB-BNW Document 8
                                                                   7 Filed 05/20/20
                                                                           05/18/20 Page 1 of 5



                     1 LUCIAN J. GRECO, JR., ESQ.
                       Nevada State Bar No. 10600
                     2 DEVIN R. GIFFORD, ESQ.
                       Nevada State Bar No. 14055
                     3 MATTHEW J. COOK, ESQ.
                       Nevada State Bar No. 15025
                     4 BREMER WHYTE BROWN & O’MEARA LLP
                       1160 N. TOWN CENTER DRIVE
                     5 SUITE 250
                       LAS VEGAS, NV 89144
                     6 TELEPHONE: (702) 258-6665
                       FACSIMILE: (702) 258-6662
                     7 lgreco@bremerwhyte.com
                       dgifford@bremerwhyte.com
                     8 mcook@bremerwhyte.com
                   9 Attorneys for Defendants,
                     Fornia Express, Inc. and Chunshu Bai
                  10
                  11                                    UNITED STATES DISTRICT COURT
                  12                                        DISTRICT OF NEVADA
                  13
                  14 SANDRA WHEELER,                            )          Case No. 2:20-cv-00815-RFB-BNW
                                                                )
                  15                     Plaintiff,             )          JOINT DISCOVERY PLAN AND
                                                                )          SCHEDULING ORDER
                  16              vs.                           )          PURSUANT TO FED. R. CIV. P.
                                                                )          26(f) AND LOCAL RULE 26-1(b)
                  17        FORNIA EXPRESS INC., a foreign      )
                            corporation; CHUNSHU BAI, an        )          SPECIAL SCHEDULING
                  18        individual; DOES 1 through 100; and )          REVIEW REQUESTED
                            ROE CORPORATIONS 101 through 200, )
                  19                                            )
                                         Defendants.            )
                  20                                            )
                  21
                                     Defendants Fornia Express, Inc. (hereinafter referred to individually as
                  22
                            “Defendant Fornia Express”) and Chunshu Bai, (hereinafter referred to individually as
                  23
                            “Defendant Bai” and collectively as “Defendants”), by and through their attorneys of
                  24
                            record, Lucian J. Greco, Jr., Esq., Devin R. Gifford, Esq., and Matthew J. Cook, Esq.
                  25
                            of the law firm Bremer Whyte Brown & O’Meara LLP, and Plaintiff Sandra Wheeler
                  26
                            (“Plaintiff”), by and through their attorneys of record, Scott L. Poisson, Esq. and Ryan
                  27
                            Kerbow, Esq. of Bernstein & Poisson Law Firm, hereby submit their Joint Discovery
                  28
BREMER WHYTE BROWN &
      O’MEARA LLP
1160 N. Town Center Drive
         Suite 250
  Las Vegas, NV 89144
      (702) 258-6665
                            1154.171 4820-7657-3884.1
                               Case 2:20-cv-00815-RFB-BNW Document 8
                                                                   7 Filed 05/20/20
                                                                           05/18/20 Page 2 of 5



                     1 Plan and Scheduling Order Pursuant to Fed. R. Civ. P. 26(f) and Local Rule 26-1(b).
                     2 Deadlines that fall on a Saturday, Sunday or legal holiday have been scheduled for the
                     3 next judicial day.
                     4               1.        Fed. R. Civ. P. 26(f) Meeting: Pursuant to Fed. R. Civ. P. 26(f), counsel
                     5 for the parties conferred by telephone to develop a proposed discovery plan on May
                     6 14, 2020. Devin R. Gifford, Esq., Matthew J. Cook, Esq., and Ryan Kerbow, Esq.
                     7 attended the conference.
                     8               2.        Pre-Discovery Disclosues: Pursuant to Fed. R. Civ. P. 26(a)(1), the
                     9 parties will make their pre-discovery disclosures, including any and all information
                  10 required by Fed. R. Civ. P. 26(a)(1) on or before May 28, 2020.
                  11                 3.        Areas of Discovery: The parties agree that the area of discovery should
                  12 include, but not be limited to all claims and defenses allowed pursuant to the Federal
                  13 Rules of Civil Procedure.
                  14                4. Discovery Plan: The parties propose the following discovery plan:
                  15                           a. Discovery Cut-Off Date [LR 26-1(b)(1)]: Defendants filed their
                  16                                Notice of Removal on May 6, 2020. The proposed last day of
                  17                                discovery shall be January 1, 2021, which is calculated as 240 days
                  18                                from the FRCP 26(f) Conference. The parties request a longer perior
                  19                                to conduct discover in order to accommodate the extent of discovery
                  20                                that will be required. Plaintiff has allegedly incurred over $110,631.27
                  21                                in past medical specials to date. Plantiff has disclosed 13 medical
                  22                                facilities to date for said treatment. Defendants anticipate obtaining
                  23                                Plaintiff’s medical records, deposing treating physicains, and retaining
                  24                                experts, who will in turn likely be deposed by Plaintiff. In addition,
                  25                                Defendant requires additional time to locate and contact witnesses. As
                  26                                such, the parties respectfully request additional time to conduct
                  27                                discovery in this matter as reflected herein.
                  28
BREMER WHYTE BROWN &
      O’MEARA LLP
1160 N. Town Center Drive                                                      2
         Suite 250
  Las Vegas, NV 89144
      (702) 258-6665
                            1154.171 4820-7657-3884.1
                               Case 2:20-cv-00815-RFB-BNW Document 8
                                                                   7 Filed 05/20/20
                                                                           05/18/20 Page 3 of 5



                     1                         b. Amendment of Pleadings and Adding of Parties [LR26-1(b)(2)]:
                     2                              The parties shall have until October 5, 2020, to file any motions to
                     3                              amend the pleadings or to add parties. This is 90 days before the
                     4                              proposed discovery cut-off date.
                     5                         c. Fed. R. Civ. P. 26(a)(2) Disclosures (Experts) [LR26-1(b)(3)]:
                     6                              Disclosure of experts shall proceed according to Fed. R. Civ. P.
                     7                              26(a)(2) and pursuant to LR 26-1(b)(3). The initial disclosure of
                     8                              experts and expert reports shall occur on November 2, 2020, which is
                     9                              60 days before the proposed discovery cut-off date, and the disclosure
                  10                                of rebuttal experts and rebuttal expert reports shall occur on
                  11                                December 2, 2020, which is 30 days after the initial disclosure of
                  12                                experts.
                  13                           d. Interim Status Report [LR 26-3]: The Interim Status Report is due
                  14                                on November 2, 2020, which is 60 days before the discovery cut-off.
                  15                           e. Dispositive Motions [LR 26-1(b)(4)]: The parties shall have until
                  16                                December 2, 2020 to file dispositive motions, which is 30 days after
                  17                                the proposed discovery cut-off date.
                  18                           f. Pre-Trial Order [LR 26-1(b)(5)]: The joint pre-trial order shall be
                  19                                filed by January 1, 2021, which is 30 days after the date set for filing
                  20                                dispositive motions. If a dispostive motion is timely filed, this deadline
                  21                                is suspended until 30 days after a decision on the dispostive motion or
                  22                                further order of the Court.
                  23                           g. Trial Readiness: This case should be ready for trial by June or July
                  24                                of 2021 and is expected to take approximately 7-10 days.
                  25                           h. Fed. R. Civ. P. 26(a)(3) Disclosures [LR 26-1(b)(6)]: Unless
                  26                                otherwise directed by the Court, pretrial disclosures as set out in Fed.
                  27                                R. Civ. P. 26(a)(3) and any objections to them shall be included in the
                  28                                joint pre-trial order.
BREMER WHYTE BROWN &
      O’MEARA LLP
1160 N. Town Center Drive                                                         3
         Suite 250
  Las Vegas, NV 89144
      (702) 258-6665
                            1154.171 4820-7657-3884.1
                               Case 2:20-cv-00815-RFB-BNW Document 8
                                                                   7 Filed 05/20/20
                                                                           05/18/20 Page 4 of 5



                     1                         i. Court Conferences: If the Court has questions regarding the dates
                     2                              proposed by the parties, the parties request a conference with the Court
                     3                              before entry of the Scheduling Order. If the Court does not have
                     4                              questions, the parties do not request a conference with the Court.
                     5                         j. Extension or Modifications of the Discovery Plan and Scheduling
                     6                              Order: LR 26-4 goverens modifications or extensions of               the
                     7                              Discovery Plan and Scheduling Order. Any stipulation or motion to
                     8                              extend a deadline set forth in the discovery plan and scheduling order
                     9                              must be made not later than 21 days before the subject deadline.
                  10                           k. Format of Discovery: Pursuant to the eletronic discovery
                  11                                amendments to the Federal Rules of Civil Procedure effective
                  12                                December 1, 2006, the parties addressed the e-discovery issues
                  13                                pertaining to the format of discovery at Fed. R. Civ. P. 26(f)
                  14                                conference. The parties do not anticipate discovery of native files or
                  15                                metadata at this time, but each party reserves the right to make a
                  16                                showing for the need of such electronic data as discovery progresses.
                  17                5. Alternative Dispute Resolution and Settlement [LR 26-1(b)(7)]: The
                  18                     parties certify that they met and conferred about the possibility of using
                  19                     alternative dispute resolution processes, including mediation, arbitration, and
                  20                     if applicable, an early neutral evaluation.
                  21                6. Alternative Forms of Case Disposition [LR 26-1(b)(8)]: The parties certify
                  22                     that they considered consent to trial by a Magistrate Judge under 28 U.S.C.
                  23                     636(c) and Fed. R. Civ. P. 73, and the use of the Short Trial Program (General
                  24                     Order 2013-01).
                  25                7. Electronic Evidence [LR 26-1(b)(9)]: The parties certify that they discussed
                  26                     whether they intend to present evidence in electronic format to jurors for the
                  27                     purposes of jury deliberations. The parties may present evidence in electronic
                  28
BREMER WHYTE BROWN &
      O’MEARA LLP
1160 N. Town Center Drive                                                      4
         Suite 250
  Las Vegas, NV 89144
      (702) 258-6665
                            1154.171 4820-7657-3884.1
                               Case 2:20-cv-00815-RFB-BNW Document 8
                                                                   7 Filed 05/20/20
                                                                           05/18/20 Page 5 of 5



                     1                   format to jurors for the purposes of jury deliberations in compliance with the
                     2                   Court’s electronic jury evidence display system.
                     3              8. Review of Local Rule 26-1(b): The parties certify that they have read the text
                     4                   of Local Rule 26-1(b), effective as amended May 1, 2016.
                     5
                     6 Dated this 18th day of May 2020                        Dated this 18th day of May 2020
                     7 BERNSTEIN & POISSON LAW FIRM                           BREMER WHYTE BROWN &
                                                                              O’MEARA LLP
                     8
                     By:/s/ Ryan Kerbow, Esq.                                  By: /s/ Devin R. Gifford, Esq.
                     9
                        Scott L. Poisson, Esq.                                    Lucian J. Greco, Jr, Esq.
                  10    Nevada Bar No. 10188                                       Nevada Bar No. 10600
                        Ryan Kerbow, Esq.                                          Devin R. Gifford, Esq.
                  11
                        Nevada Bar No. 11403                                       Nevada Bar No. 14055
                  12    Attorneys for Plaintiff,                                   Matthew J. Cook, Esq.
                        Sandra Wheeler                                             Nevada Bar No. 15028
                  13
                                                                                   Attorneys for Defendants,
                             IT IS ORDERED that ECF No.
                  14         7 is GRANTED in part and                              Fornia Express, Inc. and
                             DENIED in part. It is granted in                      Chunshu Bai
                  15
                             all respects except that the          IT IS SO ORDERED
                  16         dispositive motion deadline                IT IS SO ORDERED
                  17
                             shall be February 1, 2021 and
                                                                   DATED: May 19, 2020
                             the pretrial order deadline shall
                  18         be March 5, 2021 unless
                             dispositive motions are filed. In
                  19                                                  ____________________________________
                             that case, the pretrial order
                             deadline shall be 30 days after
                                                                      UNITED STATE MAGISTRATE JUDGE
                  20                                               _______________________________________________
                             all dispositive motions are           BRENDA WEKSLER
                  21         decided.
                                                                   UNITED STATES MAGISTRATE JUDGE
                  22
                  23
                  24
                  25
                  26
                  27
                  28
BREMER WHYTE BROWN &
      O’MEARA LLP
1160 N. Town Center Drive                                                 5
         Suite 250
  Las Vegas, NV 89144
      (702) 258-6665
                            1154.171 4820-7657-3884.1
